Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered June 10, 1996, convicting defendant upon his plea of guilty of the crime of murder in the second degree.
Defense counsel seeks to be relieved of his assignment as *947counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Based upon our review of the record, defense counsel’s brief and defendant’s pro se submission, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty of the crime of murder in the second degree, having been informed of County Court’s sentencing options. Thereafter, defendant was sentenced to a prison term of 23 years to life. In view of the foregoing, we affirm the judgment of conviction and grant defense counsel’s application to be relieved of his assignment (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mikoll, J. P., Crew III, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.